Citation Nr: 0711691	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-08 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 7, 2001 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from December 1951 to December 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The claims folder was 
subsequently transferred to the RO in Huntington, West 
Virginia and St. Paul, Minnesota.  In January 2005, the Board 
remanded the case to the RO for additional development.  The 
case has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The RO established entitlement to TDIU effective from 
March 7, 2001, based on the grant of service connection for 
PTSD and a combined disability rating of 70 percent.  

2.  There is no formal or informal claim for entitlement to 
TDIU, to include correspondence or communication from the 
veteran or his representative or report of VA outpatient or 
hospital treatment, examination, or admission, prior to March 
7, 2001.      


CONCLUSION OF LAW

The criteria for an effective date earlier than March 7, 2001 
for the award of TDIU have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 
3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  VA 
regulations provide that a formal claim, i.e., a specific 
claim in the form prescribed by VA, must be filed in order 
for benefits to be paid).  38 C.F.R. § 3.151(a).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  When a claim has been 
filed that meets the requirements for a formal claim under 38 
C.F.R. § 3.151, an informal request for an increase will be 
accepted as a claim.  38 C.F.R. § 3.155(c).  

Once a formal compensation claim has been allowed, receipt of 
certain medical evidence will be accepted as an informal 
claim for an increased rating.  38 C.F.R. § 3.157(b).  Such 
evidence includes a report of VA outpatient or hospital 
examination or report of admission to a VA hospital.  38 
C.F.R. § 3.157(b)(1).  These provisions apply only when such 
reports relate to examination or treatment of a service-
connected disability or when a claim specifying the benefit 
sought is received within one year from the date of the 
examination, treatment, or admission. Id.  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more. Id.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war. Id.

However, where the veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration where the veteran 
is unable to secure or follow a substantially gainful 
occupation due to service-connected disability.  38 C.F.R. § 
4.16(b).  See Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, there must be a determination as to whether there are 
circumstances in the veteran's case, apart from any non-
service connected conditions and advancing age, which would 
justify a total rating based on unemployability.  Van Hoose, 
4 Vet. App. 361, 363 (1993);  see also Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993).

Review of the claims folder reveals that the RO received the 
veteran's formal claim for TDIU in January 2002.  However, 
the RO granted TDIU in an August 2002 rating decision, 
effective from March 7, 2001, the date from which it awarded 
service connection and a 50 percent disability rating for 
PTSD, raising the veteran's combined service-connected 
disability rating to 70 percent.  The Board must consider 
whether TDIU may have been established prior to March 7, 
2001.  To do so, the Board must determine whether any 
informal claim for TDIU is of record and, if so, whether 
entitlement to TDIU was warranted, before that date. 

The RO granted service connection for PTSD effective March 7, 
2001.  As of that date, the veteran had the following 
service-connected disabilities: PTSD, rated as 50 percent 
disabling; shell fragment wound, right shoulder with 
degenerative changes, rated as 20 percent disabling; and 
gunshot wound, left shoulder Group I, rated as 20 percent 
disabling.  The combined service-connected disability rating 
was 70 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  At no previous time did the veteran have any higher 
service-connected disability ratings.  Therefore, the 
percentage requirements for TDIU are not met at any time 
prior to March 7, 2001.  38 C.F.R. § 4.16(a).  

However, the Board must also consider whether TDIU may have 
been granted on an extra-schedular basis under 38 C.F.R. § 
4.16(b).  Again, the initial question is whether any claim 
for TDIU prior to March 7, 2001 can be identified.  Review of 
the claims folder reveals that the RO received the veteran's 
only formal TDIU claim, i.e., on the prescribed VA form, in 
March 2001.  See 38 C.F.R. § 3.151(a).  The question, then, 
is whether an informal claim for TDIU is of record prior to 
March 7, 2001.  See 38 C.F.R. § 3.155(a) (upon receipt of an 
informal claim, if a formal claim has not been filed, VA must 
forward the application form to the claimant); Norris v. 
West, 12 Vet. App. 413 (1999) (if VA does not forward the 
formal application form upon presentation of an informal 
claim, the informal claim must be accepted as the 
application).    

This question raises the issue of what constitutes an 
informal claim for TDIU.  In Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) found clear and 
unmistakable error when the RO failed to adjudicate an 
informal claim for TDIU, which it held was present when the 
veteran "submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the 'identify the 
benefit sought' requirement of 38 C.F.R. § 3.155(a) is met 
and the VA must consider TDIU."  See VAOPGCPREC 12-2001 
(interpreting Roberson).  

Review of the claims folder finds no informal claim for TDIU 
prior to March 7, 2001.  Specifically, there is no previous 
communication or correspondence from the veteran or the 
representative seeking entitlement to TDIU.  38 C.F.R. § 
3.155(a).  In addition, there is no statement that, in 
combination with the evidence of record, may be construed as 
an informal claim for TDIU pursuant to Roberson.  The veteran 
did fill out a personnel form at the time of his February 
1981 discharge from employment at the VA in which he 
indicated an inability to concentrate, cope with everyday 
problems at work, and remain calm.  The veteran also 
submitted a statement in June 1983 (during the course of an 
appeal for an increased rating for his shoulder disability) 
that reads, in pertinent part, as follows: "I do not get 
enough sleep.  I woke up with pain also with nightmares about 
getting shot . . . . I am nervous, tired, and depressed."  
However, it was not until March 2001 that the veteran began 
to specifically allege he had been unemployed since March 
1982 due to his service-connected disabilities.  The veteran 
now argues that he should be afforded an earlier effective 
date for TDIU based on his allegedly informal clam for 
service connection for a acquired psychiatric disorder in 
June 1983.  However, in a January 2005 decision, the Board 
determined that the veteran's June 1983 correspondence did 
not constitute either a formal or informal claim for an 
acquired psychiatric disability because the veteran had 
previously referenced having psychiatric problems due to the 
stress of his civilian work environment and, thus, his 
reference of a symptom of nightmares to an in-service event 
did not, in an of itself, indicate an attempt to file a claim 
for service connection, let alone a claim for the highest 
disability rating possible.

Therefore, under Roberson, no claim for TDIU is reasonably 
raised prior to March 7, 2001.  See VAOPGCPREC 12-2001; 
Norris, supra.  In the absence of a finding of any formal or 
informal claim for TDIU prior to March 7, 2001, the claim for 
an earlier effective date for TDIU is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
May 2002, January 2006, and August 2006, as well as in the 
March 2003 statement of the case and October 2003 
supplemental statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, March 2003 statement of the case and October 2003 
supplemental statement of the case include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the August 2002 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided with such notice by letters dated 
January 2006 and August 2006.  Accordingly, the Board finds 
that the RO has provided all required notice.  38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 433 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records and multiple VA 
examinations.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
veteran provided additional private medical records, 
physician statements, and employment records as well as lay 
evidence in the form of his own written statements, 
statements of family members, and testimony at his September 
2003 DRO hearing.  By correspondence dated March 2006, the 
veteran indicated he had no further evidence to substantiate 
his claim.  As there is no indication of outstanding 
evidence, the Board is satisfied that he duty to assist has 
been met.  


ORDER

An effective date earlier than March 7, 2001 for the award of 
TDIU is denied.  


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


